DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 5, 9 and 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 5, 9 and 13 of prior U.S. Patent No. 10,638,415. This is a statutory double patenting rejection.

Current Application
Patent No. 10,638,415
1. A method performed by an access network entity in a wireless communication system, the method comprising:   
    receiving, from a terminal in the wireless communication system, a first message including first information for identifying an access and mobility management function (AMF), the first information including an AMF set identifier and an AMF identifier; 
    selecting an AMF set based on the AMF set identifier;
    selecting an AMF from the selected AMF set; and
    transmitting, to the terminal, a second message as a response to the first message, wherein the AMF set includes a plurality of AMFs based on network slices the AMFs each support, and wherein the AMF set identifier is an identifier of the AMF set, and the AMF identifier is an identifier of an AMF within the AMF set.
1. A method performed by an access network entity in a wireless communication system, the method comprising:
    receiving, from a terminal in the wireless communication system, a message including first information for identifying an access and mobility management function (AMF), the first information including an AMF set identifier and an AMF identifier; 
    selecting an AMF set based on the AMF set identifier; and
    selecting an AMF from the selected AMF set; and
    transmitting, to the terminal, second information for identifying the AMF and the terminal, wherein the AMF set comprises at least one AMF that supports a same network slice, and wherein the AMF set identifier is an identifier of the AMF set, and the AMF identifier is an identifier of an AMF within the AMF set.
5. A method performed by a terminal in a wireless communication system, the method comprising:
    transmitting, to an access network entity in the wireless communication system, a first message including first information for indicating a first access and mobility management function (AMF), the first information including an AMF set identifier and an AMF identifier, wherein the AMF set identifier is an identifier of the AMF set, and the AMF identifier is an identifier of an AMF within the AMF set; and 
    receiving, from the access network entity, a second message as a response to the first message, wherein the AMF set includes a plurality of AMFs based on network slices the AMFs each support, and wherein the AMF set identifier is used for selection of the AMF set.
5. A method performed by a terminal in a wireless communication system, the method comprising:
    transmitting, to an access network entity in the wireless communication system, a first message including first information for identifying a first access and mobility management function (AMF), the first information including an AMF set identifier and an AMF identifier; 
    




    receiving, from the access network entity, a second message as a response to the first message, wherein an AMF set is selected based on the AMF set identifier, wherein the second AMF is selected from the selected AMF set, wherein the AMF set comprises at least one AMF that supports a same network slice, wherein the AMF set identifier is an identifier of the AMF set, and the AMF identifier is an identifier of an AMF within the AMF set, and wherein the second message includes second information for identifying a second AMF and the terminal.
9. An access network entity in a wireless communication system, the access network entity comprising: 
   a transceiver; and a controller configured to:
    receive, from a terminal in the wireless communication system via the transceiver, a first message including first information for identifying an access and mobility management function (AMF), the first information including an AMF set identifier and an AMF identifier, select an AMF set based on the AMF set identifier, select an AMF from the selected AMF set, and transmit, to the terminal, via the transceiver, a second message as a response to the first message, wherein the AMF set includes a plurality of AMFs based on network slices the AMFs each support, and wherein the AMF set identifier is an identifier of the AMF set, and the AMF identifier is an identifier of an AMF within the AMF set.
9. An access network entity in a wireless communication system, the access network entity comprising: 
    a transceiver; and a controller configured to:
    receive, from a terminal in the wireless communication system via the transceiver, a message including first information for identifying an access and mobility management function (AMF), the first information including an AMF set identifier and an AMF identifier, select an AMF set based on the AMF set identifier, select an AMF from the AMF set, and transmit, to the terminal, via the transceiver, second information for identifying the AMF and the terminal, wherein the AMF set consists of at least one AMF that, and the at least one AMF in the AMF set supports a same network slice, and wherein the AMF set identifier identifies the AMF set, and the AMF identifier identifies an AMF within the AMF set.
13. A terminal in a wireless communication system, the terminal comprising: 
    a transceiver and a controller configured to:
    transmit, toward an access network entity, via the transceiver, a first message including first information for indicating a first access and mobility management function (AMF), the first information including an AMF set identifier and an AMF identifier, wherein the AMF set identifier is an identifier of an AMF set, and the AMF identifier is an identifier of an AMF within the AMF set, and receive, from the access network entity, via the transceiver, a second message as a response to the first message, wherein the AMF set includes a plurality of AMFs based on network slices the AMFs each support, and wherein the AMF set identifier is used for selection of the AMF set.
13. A terminal in a wireless communication system, the terminal comprising: 
    a transceiver; and a controller configured to:
    transmit, toward an access network entity, via the transceiver, a first message including first information for identifying a first access and mobility management function (AMF), the first information including an AMF set identifier and an AMF identifier, and receive, from the access network entity, via the transceiver, a second message as a response to the first message, wherein the second message includes second information for identifying a second AMF and the terminal, wherein an AMF set is selected based on the AMF set identifier, wherein the second AMF is selected from the AMF set, wherein the AMF set consists of at least one AMF, that and the at least one AMF in the AMF set supports a same network slice, and wherein the AMF set identifier identifies the AMF set, and the AMF identifier identifies an AMF within the AMF set.


Correction is required. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644